Title: To Benjamin Franklin from Flandre de Brunville, 4 November 1783
From: Flandre de Brunville, François-Antoine de
To: Franklin, Benjamin


          
            Monsieur
            Paris ce 4. 9bre. 1783.
          
          J’ai reçu la lettre que vous m’avez fait l’honneur de m’ecrire pour me demander de retarder le Jugement de l’affaire du

S. Scheffer détenu dans les Prisons du Chatelet jusqu’à ce que M. Barclay consul des Etats unis Soit de retour de Nantes. Quoique cette affaire Soit actuellement totalement instruite, je suis trop jaloux de faire quelque chose qui puisse Vous être agreable pour ne pas differer à donner mes conclusions pendant quelques jours ainsi que Vous le desirez.
          J’ai l’honneur d’être très respectueusement Monsieur, Votre très humble, et très obeissant Serviteur
          
            DE FLANDRE DE Brunville
            M. franklin ministre Plenipotentiaire des Etats unis à Passy
          
        